Citation Nr: 0624524	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  99-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a stomach disorder, 
including claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for joint aches, 
including claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 until 
January 1991.  

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).   

In October 2000, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This matter was previously before the Board in December 2000.  
At that time, the matter was remanded to the RO for further 
development.  The development has been completed.  Several 
Supplemental Statements of the Case (SSOC) continuing to deny 
the veteran's claims have been issued, the most recent in 
October 2005.  The case has been returned to the Board for 
further appellate action.  

Clarification of issue on appeal

The veteran initially filed a claim of entitlement to service 
connection for schizophrenia in January 1994.  That claim was 
denied in an unappealed 
RO rating decision.  He filed his current claim of 
entitlement to service connection for PTSD in January 1998.



In general, decisions of the RO that are not appealed are 
final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.  However, 
the United States Court of Appeals for Veterans Claims (the 
Court) has specifically held that a claim for service 
connection for PTSD is a different claim than a claim for an 
acquired psychiatric disability.  See Patton v. West, 12 Vet. 
App. 272 (1999) [the Court held that the Board correctly 
reviewed the appellant's PTSD claim as an original claim, and 
not a claim to reopen a prior denial of service connection 
for a nervous condition]; see also Samuels v. West, 11 Vet. 
App. 433 (1998).  

As explained below, the matter of entitlement to service 
connection for PTSD involves regulations which are separate 
and distinct from those covering other acquired psychiatric 
disabilities.  See 38 C.F.R. § 3.304(f) (2005).  Accordingly, 
the matter of the finality of the RO denial of the veteran's 
claim of entitlement to service connection for schizophrenia 
is of no consequent to the Board's deliberations.


FINDINGS OF FACT

1.  The veteran did not serve in combat.  The conditions of 
his service did not include visitation to Southwest Asia.  

2.  The competent and probative medical evidence of record 
does not include a confirmed diagnosis of PTSD.  

3.  The veteran has been diagnosed with gastroesophageal 
reflux disease (GERD).  

4.  The service medical records are absent any report of 
gastric disability during service.    

5.  The veteran has been diagnosed with degenerative joint 
disease of the knees and fingers.    

6.  The service medical records are absent any report of 
degenerative joint disease during service or within one year 
from the veteran's separation from service.

    
CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. §§  3.303, 3.304 
(2005).

2. GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303 (2005).

3.  Degenerative joint disease was not incurred in or 
aggravated by service, nor may it be presumed to be.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. §§  3.303, 3.307; 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
October 1998. The Board is of course aware of the Court's 
decision in Pelegrini v. Principi,17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in October 1998 was clearly both a legal and a 
practical impossibility. Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error. See VAOGCPREC 7-2004.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
as directed in the Board's December 2000 remand, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated May 7, 2003.   
The May 2003 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection.  
 
Finally, the Board notes that the May 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim stating to "tell us about any additional information 
or evidence that you want us to try to get for you"  
Further, the letter invited the veteran to submit any 
additional evidence which was in his possession himself.  
This request complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, service personnel records, ship records, lay 
statements, Internet articles, Social Security Administration 
(SSA) disability records, private treatment records and VA 
treatment records, which were associated with his claims 
folder.  

To the extent that certain medical records have not been 
associated with the veteran's claims folder, the veteran was 
advised in an October 22, 2005 letter that additional 
information was required for the RO to request this 
information.  The veteran has elected not to respond to that 
letter.  Therefore, no further action can be taken.  The 
Board must emphasize for the veteran that the Court has held 
that the duty to assist "is not always a one-way street" and 
that "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In October 2000, the veteran and 
his then-current representative presented personal testimony 
before the undersigned at a Travel Board hearing at the RO.         

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



1.  Entitlement to service connection for PTSD.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).  All three elements must be met in order 
for the claim to be granted.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). Moreover, a medical opinion diagnosing post- 
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Factual Background

The veteran's presentations regarding his mental health have 
changed substantially over time.  Consequently, the Board has 
determined that a chronological factual background would be 
helpful.  

The veteran served on active duty from January 1988 until 
January 23, 1991.  
His service medical records are negative as to psychiatric 
problems.  [For reasons which are unclear, in February 1989 
he was referred for a field sobriety test, which was 
negative.]  In a report a medical history dated January 1, 
1991 the veteran denied psychiatric symptomatology.  

The veteran's service personnel records reveal numerous 
infractions, to include failing to obey and order or 
regulation; insubordinate conduct (two specifications); 
disobeying a lawful order; unauthorized absence; AWOL; and 
failure to obey a lawful order. 

In December 1993, the veteran had inpatient treatment for 
alcohol detoxification at the VA Hospital in Tuskegee.  Major 
depression and alcoholism were diagnosed.  There was no 
reference to PTSD.  

In February 1994 the veteran submitted his initial claim of 
entitlement to service connection of schizophrenia.  During 
an April 1994 VA mental status examination, the veteran 
denied any history of Persian Gulf service, noting only 
foreign service in Portugal.  Paranoid schizophrenia and 
alcohol dependence were diagnosed.  Cocaine abuse by history 
was noted.  In an August 1994 rating decision the RO denied 
the veteran's claim of entitlement to service connection.  
The veteran did not appeal.  

In January 1997 the veteran was psychologically evaluated in 
connection with his claim for SSA disability benefits.  At 
that time he denied any history of service in Southwest Asia.  
The examiner, J.R., Ph.D., described the veteran as "evasive 
about just about everything."  The report detailed the 
veteran's lengthy legal history and multiple arrests for 
violent offenses.  Auditory hallucinations and ongoing drug 
and alcohol abuse were noted.  Diagnoses included alcohol 
abuse, probable cocaine induced psychotic disorder with 
hallucinations, possible alcohol intoxication at the time of 
the interview and possible schizophrenia, paranoid type.   
This report was made with reference to a review of the 
veteran's VA treatment records.  

In December 1997, the veteran resumed treatment at VA for 
mental health complaints.  At this time he asserted, 
evidently for the first time, that he was having flashbacks 
related to combat experiences during service in the Persian 
Gulf.  
In January 1998, the veteran filed his claim of entitlement 
to service connection of PTSD.  

February 1998 VA treatment records include a diagnosis of 
PTSD.  The basis for that diagnosis is not shown in the 
records.  In June 1998 the veteran received VA treatment.  He 
was again diagnosed with PTSD due to Gulf War stressors. 

In May 1998 the veteran submitted his stressor statement.  He 
asserted that his stressors could not be identified due to 
his purported "top secret" assignments but stated that he 
was part of an amphibious force assigned to disrupt the 
communications within Iraq.  He further specifically stated 
one of his jobs was to move the dead bodies of Iraqi soldiers 
after the carpet bombing of Iraq.  [The Board notes that such 
bombing did not begin until five days before the veteran's 
separation examination.  At that time, the veteran's records 
indicate that he was located in the United States.]  
 
In July 1998 the RO contacted the service department, 
specifically requesting information regarding the veteran's 
claims of classified service.  The service personnel records 
obtained were pertinently negative for any service in Iraq or 
Southwest Asia and for any classified service.  

In August 1998 the veteran submitted an additional stressor 
statement, alleging that the Navy had forced him to take 
"illicit drugs to help us cope with different situation 
[sic] (such as Killing [sic], burning bodies, body 
dismemberment and torture cases.)"  In a November 1998 VA 
treatment record the veteran reported that his PTSD stressor 
was seeing another sailor killed by a broken cable.  No 
information as to the date or location of that event has been 
provided by the veteran.  

Also in November 1998, the veteran was referred to Dr. C. S. 
for another SSA disability determination examination.  
Objective psychological testing was administered.  The 
examiner noted that the veteran's presentation of events was 
inconsistent with his prior records.  The veteran asserted 
that he had been "involved in the Desert Strom operation for 
6-8 months."  He further asserted that he could not provide 
more stressor detail due to the alleged classified status of 
his work.  He endorsed suffering from flashbacks as well as 
visual, auditory, tactile and olfactory hallucinations.  
Delusions were noted from the testing results.  The examiner 
noted that the claimed PTSD stressors were not verified.  The 
examiner stated that although the veteran's presentation was 
consistent with PTSD a PTSD diagnosis was not appropriate, 
and further that it was possible "that he has constructed a 
delusional system to account for symptoms associated with 
Schizophrenia, Paranoid Type."

In March 1999 the veteran submitted lay statements from his 
wife and mother regarding his mental health condition.  Both 
statements attributed the veteran's condition to his military 
service.  Neither indicated a history of combat or service in 
Southwest Asia.  

In October 2000 the veteran presented sworn testimony before 
the undersigned.  
At that time he testified that he was part of unspecified 
"elite forces".  His testimony as to purported stressors 
was extremely vague.
  
An inpatient hospital treatment record from a hospital E, for 
treatment in March 2001 indicated a diagnosis of PTSD, 
apparently based on the veteran's presentation of his past 
history. The veteran's primary diagnosis was chemical 
dependency.  
Inpatient hospital treatment records from hospital S, also 
from March 2001, showed a diagnosis of bipolar disorder, not 
PTSD.  Self-reports of flashbacks from "Desert Storm" were 
noted in the medical records.  April 2001 treatment records 
from private hospital B, listed the veteran's applicable 
diagnosis as bipolar disorder with a primary diagnosis of 
chemical dependency.  

A February 2002 VA psychological evaluation rendered a 
diagnosis of PTSD due to history of Persian Gulf Combat.  All 
subsequent VA treatment records from this point on to August 
2005 carried diagnoses of PTSD and substance abuse.  All 
subsequent PTSD diagnoses were made based on history and the 
veteran's reports of alleged combat stressors or the 
veteran's report of stressors which he refuses to describe.  

In November 2002 the RO obtained the records for USS AUSTIN 
for 1990.  Those records specifically state "Of note is the 
fact that Iraq invaded Kuwait on the 2nd of August... AUSTIN 
was unable to deploy."  At no time during that year was the 
USS AUSTIN or its personnel located in Southwest Asia.  
Further, the records do not reflect any shipboard casualties 
during that time.  The AUSTIN did not deploy again until 
January 23, 1991, the date that the veteran separated from 
service.   

In August 2003, the veteran submitted an updated stressor 
statement.  He again repeated his contentions of having 
participated in classified operations and specifically having 
participated in a battle in Western Iraq and that in the 
spring of 1990 he was involved in "counterattack" 
operations in Lebanon.  He further asserted that he was part 
of the Naval Field Operations Support Group (NFOSG) - Task 
Force 157.  Such is not recorded in his service personnel 
records.  

Analysis

The veteran has asserted that he is entitled to service 
connection of PTSD.  Essentially he contends that he served 
in an unspecified "elite" unit and was involved in secret 
special operations in support of the Persian Gulf War.  He 
claims to have been involved in combat operations in Iraq and 
Lebanon and to have witnessed torture of civilians.  

As will be set out below, the competent and probative 
evidence of record shows that the veteran did not participate 
in any combat during his period of service and manifestly did 
not serve in Southwest Asia.  Therefore, to the extent that 
the veteran has been diagnosed with PTSD based upon those 
stressors, such diagnoses are not valid and the claim 
therefore fails.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that any claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between PTSD and the claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2005); see also Moreau, 
supra.  

In the interest of clarity, the Board will discuss the 
veteran's claimed stressors first, then move on to the matter 
of diagnosis and medical evidence of causal nexus.  

Concerning stressors, as noted above, the veteran has 
presented a major stressor, that he was exposed to combat 
situations in the Middle East during and prior to the Persian 
Gulf War.  The second is that the veteran witnessed a fatal 
accident which killed a fellow sailor.       

With respect to the veteran overarching contention that he 
was part of unspecified "elite forces" which engage in 
various covert operations in the Middle East, this is 
utterly at odds with the official records, which in essence 
show him engaged in routine, non combat duties.  Moreover, 
the veteran's abysmal record of insubordination, refusal to 
obey orders and unauthorized absences hardly is indicative of 
"elite" status.  

There is absolutely no indication in the official records 
that the veteran participated in combat operations.  The 
Board notes that the veteran was discharged shortly after 
combat in the Persian Gulf began, and that he was back in the 
United States at that time.  Further, as noted in the records 
for the USS AUSTIN, in the wake of the August 1990 invasion 
of Kuwait, the AUSTIN and her personnel were specifically not 
deployed to the region.  Moreover, the veteran's service 
personnel and service medical records have also been 
obtained.  Those too indicate that the veteran was never in 
Southwest Asia during the course of his service.  

Additionally, the Board notes that the veteran's own 
presentations concerning his alleged Middle East combat 
experience have changed dramatically over time.  In April 
1994, incident to his initial claim of entitlement to service 
connection of a mental disorder (at that time, schizophrenia) 
the veteran detailed his foreign service to a VA examiner.  
He noted service in Portugal but no other foreign service and 
no exposure to secret operations or combat in the Middle 
East.  Similarly, when the veteran presented for his initial 
SSA examination, service in the Middle East was also not 
mentioned.  

However, the veteran's statements regarding his service were 
considerably altered around the time that he filed his claim 
for monetary compensation under a new theory of entitlement, 
PTSD.  In December 1997, the veteran first presented to VA 
complaining of "flashbacks" related to the Persian Gulf 
War.  Within weeks of making those initial allegations, the 
RO received the veteran's claim for compensation on the new 
PTSD theory.  As detailed in the factual background section 
above, since that time the veteran has reported, including at 
the October 2000 personal hearing, that he was involved in 
combat operations of extreme violence.  See, e.g., the 
transcript of the October 2000 hearing, page 8-11.   

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

The Board finds the contemporaneous evidence from the 
veteran's military service records as well as the initial VA 
treatment records and claim from 1994 to be persuasive.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  

The Board finds it significant that the veteran's initial 
accounts of purported Persian Gulf and special operations 
service corresponds to the filing of his claim for service 
connection under the alternate PTSD theory in January 1998, 
after the failure of his schizophrenia claim.   See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991); [although VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party, personal interest may affect the 
credibility of the evidence]. Previously, the veteran's 
contentions were congruent with the objective evidence of 
record, which showed no combat service and post-service 
problems with schizophrenia and substance abuse.  

Of particular interest in this connection is the April 1994 
VA mental status examination report, which indicated mental 
health problems due to schizophrenia and substance abuse.  At 
that time, the veteran described his service in detail but 
did not mention any combat exposure or Southwest Asia 
service.  Moreover, he filed his initial claim of entitlement 
to service connection, not for PTSD but for schizophrenia.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  
His purported combat stressors appeared years later. 

The Board finds that the veteran's post-December 1997 
statements, to the effect that he had combat exposure or 
participated in secret missions in Southwest Asia, are not 
credible and have no weight of probative value.  As indicated 
above, the veteran's service personnel records and the 
records of his ship do not indicate any service of the kind 
alleged by the veteran.  Accordingly, the veteran's alleged 
Middle East combat and secret assignment stressors are 
totally unverified and do not provide sufficient support for 
his claim.  Indeed, the veteran's recent statements are 
patently incredible.  

This case is in some ways similar to the fact pattern in 
Samuels v. West, 11 Vet. App. 433, 436 (1999) [a veteran 
sought service connection for post- traumatic stress 
disorder, based upon multiple stressors occurring during 
"combat" in Vietnam, and the record clearly showed he had 
never served in Vietnam.  The record shows that this veteran 
never served in Southwest Asia.  

The Board is of course aware that the veteran appears to be 
significantly mentally ill, according to a preponderance of 
the competent medical evidence due to schizophrenia.  He is 
also beset by substance abuse problems.  As noted above, one  
examiner, Dr. C.S. characterized the veteran's tales as a 
delusional construct.  In any event, whether the veteran is 
deliberately providing false statements concerning his 
military service or whether he is delusional is of no moment 
to the Board.  The fact of the matter is that these stressors 
did not occur.  

Turning to his second described stressor, witnessing the 
death of a fellow sailor in a shipboard accident, this 
stressor is also unverified.  This stressor was set forth 
only one time, in the November 1998 VA treatment record.  At 
that time the veteran provided no information about the date 
or location of the incident.  In July 2003, the RO sent the 
veteran a letter which specifically requested additional 
evidence regarding that incident.  In the three years since 
the veteran received that letter he has not provided any 
additional information.  Moreover, except for the November 
1998 reference to this accident, the veteran has not repeated 
his contentions regarding that stressor.  Specifically, he 
did not mention it during his sworn testimony before the 
undersigned in October 2000, and it has not appeared in his 
extensive treatment records.  In any event, this alleged 
stressor is also unverified and cannot serve as a basis for 
service connection for PTSD.  

In short, there is no objective evidence to show combat 
participation by the veteran.  Because the veteran did not 
engage in combat with an enemy, there must be credible 
supporting evidence that the alleged stressors actually 
occurred in order to warrant service connection.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  In this regard, the 
veteran's own contentions and/or testimony are insufficient, 
standing alone, to verify his stressors.  See Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).
In the absence of stressors, the PTSD claim fails.

For the sake of completeness, the Board will also discuss the 
remaining two 38 C.F.R. § 3.304(f) elements.

With respect to the first element, a current diagnosis of 
PTSD, there are numerous medical opinions and treatment 
records associated with the veteran's claim folder.  Certain 
VA treatment records starting in December 1997 (not so 
coincidentally, just before he filed his PTSD claim with VA) 
and inpatient treatment records from March 2001 at hospital E 
indicate a diagnosis of PTSD.  Against the veteran's claim, 
however, are abundant pre-December 1997 medical records, 
including the April 1994 VA examination report, two SSA 
disability evaluations, one before December 1997 and one 
after; and private hospital treatment records from hospital B 
and hospital S.  All of these reports do not diagnose PTSD 
and instead diagnose paranoid schizophrenia and substance 
abuse.   

The Board has considered each of these opinions and has 
determined that the greater weight of the probative medical 
evidence of record indicates that the veteran does not have a 
valid PTSD diagnosis.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court in Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators . . . .  

The Board places lesser weight of probative value on the 
veteran's treatment records from VA from December 1997 to the 
present and from hospital E.  
The Board acknowledges that the veteran's VA mental health 
treatment records from December 1997 through and including 
August 2005 carry a diagnosis of PTSD.  However, each of 
those records is based upon the veteran's report of combat 
exposure during the Gulf War (or in the singular case of the 
November 1998 treatment record, witnessing a fatal accident).  
As explained in detail above, based upon the veteran's 
complete service personnel records supplied by the Department 
of the Navy, the veteran at no time served in Southwest Asia, 
had combat exposure or witnessed the complained of accident.  

A review of the totality of the treatment records show that 
each examiner issued a diagnosis of PTSD based solely on the 
veteran's recitation of history.  Such diagnoses lack 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion].  See also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  

Similarly, with respect to the PTSD diagnosis from hospital E 
in March 2001 there is not any indication of objective 
testing or that there was any history reviewed other than 
obtained from the veteran. The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See 
Godfrey, supra; see also Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, the hospital treatment records gave no basis for 
the diagnosis of PTSD, because the records were primarily 
focused on treatment for the veteran's chemical dependencies.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].
Accordingly, the Board accords the veteran's VA and hospital 
E treatment records little weight of probative value.  
  
In contrast, the Board finds the April 1994 VA examination, 
the 1997 and 1998 SSA disability determinations and the 
treatment records of hospital B and hospital S to be merit 
greater weight of probative value.  

Specifically, the Board accords the November 1998 SSA 
disability determination the greatest weight of probative 
value.  This is the only clinical record attached to the 
veteran's file which included objective testing.  As such, it 
is the only record that is not shaped solely by the veteran's 
presentation of his condition.  This is especially critical 
given the veteran's tendency to shape his presentation to 
match his theory of compensation.  This is dramatically 
demonstrated in the differences between his statements 
regarding his service made before December 1997 (see, e.g., 
the April 1994 VA examination and the January 1997 SSA 
evaluation) and those made after December 1997, when he was 
seeking service connection for PTSD.  

As noted above, the November 1998 examiner included findings 
that the veteran's presentation of events was inconsistent 
with his prior records.  The examiner further noted that the 
claimed PTSD stressors were not verified and that although 
his presentation was consistent with PTSD it was instead 
possible "that he has constructed a delusional system to 
account for symptoms associated with Schizophrenia, Paranoid 
Type."

The conclusions of the November 1998 examiner are further 
supported by the medical evidence contained in the April 1994 
VA examination which contained a specific diagnosis of 
schizophrenia and the conclusions of the January 1997 SSA 
examiner which included probable cocaine induced psychotic 
disorder with hallucinations and possible schizophrenia, 
paranoid type.  

Additionally, the Board also finds persuasive the treatment 
records from hospital S.  These March 2001 records showed a 
diagnosis of bipolar disorder and substance abuse, not PTSD.  
At the time these diagnoses were rendered the veteran had 
included reports of flashbacks from "Desert Storm" in his 
history; however, the treating professionals elected not to 
apply a PTSD diagnosis despite the veteran's claimed 
stressors.  

Therefore, as the Board find that the evidence contained in 
the November 1998 SSA examiner's report as well as the 
records from the April 1994 VA examination, the January 1997 
SSA examination and the March 2001 treatment records from 
hospital S outweighs the diagnostic information put forth in 
the treatment records from VA and from hospital E.  As such, 
the evidence is against a finding of a valid diagnosis of 
PTSD.  This element is also not met and the claim fails on 
that basis as well.  

With respect to the final element, medical nexus, in the 
absence of verified stressors, there cannot be competent 
medical evidence providing a link between a PTSD diagnosis 
and a verified stressor.  All PTSD diagnoses were based on 
the veteran's self reports, which as discussed above are not 
only not verifiable but in the case of the "elite forces" 
story are patently incredible.   


In summary, for reasons expressed above the Board has 
concluded that a preponderance of the evidence is against the 
veteran's claim of entitlement to 
service connection for PTSD.  The benefit sought on appeal is 
therefore denied.  





2.  Entitlement to service connection for a stomach disorder, 
including claimed as due to an undiagnosed illness  

3.  Entitlement to service connection of joint aches, 
including claimed as due to an undiagnosed illness.  

The veteran is seeking entitlement to service connection of a 
stomach disorder and for aches and pains in his knees and 
left hand.  Essentially, he contends that he suffered from 
gastric distress and aches and pains in service which 
continues to this day.  

For the sake of simplicity and economy, these two issues will 
be addressed simultaneously by the Board.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A July 2004 VA medical examination includes a diagnosis of 
Gastroespophageal Reflux Disease (GERD) and generalized 
degenerative joint disease of the knees and the hands.  
Hickson element (1) is therefore met as to both claimed 
conditions.  

Turning to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records are pertinently 
negative for any disease or injury to the veteran's 
gastrointestinal system during service and also pertinently 
negative for any disease or injury to the veteran's knees or 
hands.  Moreover, the veteran himself does not contend that 
he sought treatment for any stomach or gastrointestinal 
disorder or for pain of the knees and hands during service.  
See transcript of the hearing, page 14.    

To the extent that the veteran now contends that he suffered 
from any stomach or gastrointestinal disorder or from 
degenerative joint disease during service, it is now well-
settled that as lay persons without medical training, such as 
the veteran, are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Additionally, as discussed in detail above, the 
contemporaneous evidence of the service medical records have 
greater probative value than the veteran's reconstructed 
recollection of his medical history which is now being 
offered in connection with his claim for monetary benefits.  
See Curry, supra.  In that connection, the Board also notes 
that a stomach condition and the aches and pains were not a 
part of the veteran's initial claim of entitlement to service 
connection filed in February 1994.  See Shaw, supra.  

The Board also notes in passing that to the extent that the 
veteran has been diagnosed with degenerative joint disease 
the presumption found in 38 C.F.R. § 3.309 is also not for 
application here.  There is no indication that the veteran 
was diagnosed with degenerative joint disease prior to 
January 23, 1992. 

To the extent that the veteran has argued that certain 
presumptions are applicable due to the veteran's purported 
participation in combat and service in Southwest Asia, as 
discussed in detail in connection with the PTSD claim above, 
the evidence of record demonstrates that the veteran had no 
combat service and no Southwest Asia service.  Therefore, 
38 U.S.C.A. §§ 1117 and 1154 are not for application.  
Accordingly, to the extent that the record implies an 
assertion that the veteran's claimed disabilities are part of 
an undiagnosed illness attributable to service in Southwest 
Asia, given the absence of such service, service connection 
on that basis is not possible.  

[The Board observes in passing that the two claimed 
disabilities, GERD and arthritis, are diagnosed disabilities, 
and the Persian Gulf regulations pertaining to undiagnosed 
illness would be inapplicable in any event.] 

Accordingly, the evidence of record indicates that there was 
no in-service incurrence of disease or injury as to either 
claimed condition.  Hickson element (2) is not met, and the 
claims fail on that basis.  

With respect to the final Hickson element, medical nexus, in 
the absence of in-service disease or injury, medical nexus 
would be a manifest impossibility.  Indeed, there is no 
competent medical opinion which serves to link the claimed 
gastrointestinal condition and arthritis to the veteran's 
military service.  In the absence of in-service disease or 
injury, remand of this case for a medical nexus opinion is 
not warranted.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  

In summary, as two of the elements for entitlement to service 
connection have not been met, the benefits sought on appeal 
are denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a stomach disorder, 
including as secondary to an undiagnosed illness, is denied. 

Entitlement to service connection for joint aches, including 
as secondary to an undiagnosed illness, is denied. 



____________________________________________
Barry. F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


